VADA BERGER, Special Justice, concurring. I concur in the court’s decision to reverse, but write separately to express two additional thoughts. First, while I agree that the stock in Tarco Roofing Materials was marital property, I do not think the case requires the court to | ,ndecide whether it is willing to recognize “the gift of a business opportunity!)]” Because I agree with the conclusion that the stock was acquired in exchange for the valuable consideration of a note receivable, I do not think it is necessary to make a broad statement about whether “a business opportunity” can be gifted. Second, I think it worth noting that nothing in the court’s opinion requires the circuit court to award half, or even any, of the stock in Tarco Roofing Materials to Mr. Kelly. Pursuant to Ark.Code Ann. § 9 — 12—815(a)(1) (Repl. 2009), the circuit court has the authority to make an unequal distribution of even marital property “if equity demands a different division[.]” See McDermott v. McDermott, 336 Ark. 557, 568, 986 S.W.2d 843, 848 (1999); see also, e.g., Hernandez v. Hernandez, 371 Ark. 323, 327-29, 265 S.W.3d 746, 750-51 (2007). The circuit court here may well conclude that equity warrants such an unequal distribution.